Citation Nr: 1450370	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  07-12 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an extraschedular rating for bilateral hearing loss.

2.  Entitlement to a rating in excess of 20 percent for hepatitis C from January 9, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel




INTRODUCTION

The Veteran served on active duty from July 1980 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In December 2012, the Board denied entitlement to a compensable evaluation for bilateral hearing loss, to include extraschedular consideration.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2014 Court Order, that part of the Board's decision denying referral for extraschedular consideration was vacated and remanded for further action.  

In November 2013, the Board denied entitlement to an initial compensable evaluation for hepatitis C prior to September 16, 2010, and in excess of 10 percent from September 16, 2010 to January 9, 2013.  The Board remanded the issue of entitlement to a rating in excess of 20 percent for hepatitis C from January 9, 2013.  The Veteran did not appeal the denial to the Court, so the Board's November 2013 decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2014).  With regard to hepatitis C, the only question remaining before the Board is whether a rating higher than 20 percent is warranted since January 9, 2013.

(The issue of entitlement to a rating in excess of 20 percent for hepatitis C from January 9, 2013, is addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran does not have symptoms related to service-connected hearing loss that are not contemplated by the rating criteria.


CONCLUSION OF LAW

The criteria for referral of the hearing loss claim for increase to the Under Secretary for Benefits or the Director of the Compensation and Pension Service are not met.  38 C.F.R. § 3.321(b) (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

At the outset the Board notes that in its December 2012 decision, the Board determined that all requisite duties to notify and assist had been complied with, to include assisting the Veteran by providing him with adequate VA examinations. 

Notably, the Court Order includes no reference to the Board's findings in this regard; nor does the Court Order indicate vacatur of that portion of the Board's decision that found compliance with VA's duties to notify and assist.  Furthermore, after the matter was returned to the Board, the Veteran was given 90 days to submit any additional argument or evidence.  Nowhere in the appellate brief does the Veteran's representative argue that the evidence currently of record is insufficient to address a claim of entitlement to an extraschedular evaluation for bilateral hearing loss.

In light of this history and the evidence and arguments of record, the Board finds that all duties to notify and assist have been met.

II.  Analysis

The Veteran is service connected for bilateral hearing loss and is currently assigned a noncompensable rating pursuant to 38 C.F.R. § 4.87, Diagnostic Code (DC) 6100.  In a December 2012 decision, the Board denied the Veteran's claim for a compensable evaluation for bilateral hearing loss, to include referral for extraschedular consideration.  As noted in the introduction, the extraschedular matter was recently remanded via a March 2014 Court Order.  The basis for the Court's Order was the Board's failure to properly address the Veteran's entitlement to referral for an extraschedular rating.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiometric examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b)--whether referral for an extraschedular rating is warranted.  Specifically, the Court noted, that "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."

An April 2005 VA audiological examination report shows that the Veteran reported difficulty hearing "low tones."  Specifically, she had trouble hearing on the telephone.

In April 2008, VA provided the Veteran with a television amplifier and hearing aids.

The April 2009 VA examination report reflects that the Veteran reportedly had the most difficulty when people spoke to her from across a room and when watching television.  She wore hearing aids only intermittently as they produced feedback.  The examiner advised the Veteran to have the hearing aids reprogrammed.  The examiner noted that the Veteran's hearing loss had a significant effect on her occupation, but no effect on her usual daily activities.

A May 2009 VA treatment record shows that the Veteran was given a remote control that transmits audio signals wirelessly to her hearing aids.  A follow-up record dated later that month shows that the Veteran was hearing "good."

In a correspondence dated in April 2012, the Veteran described the functional effects of her service-connected bilateral hearing loss.  Specifically, she is "unable to completely hear a person whose voice intonations are at a certain pitch, i.e., low-pitched."  She stated that people with high-pitched voices "can irritate me."  The Veteran indicated that it was easier to put people on speaker phone rather than use a mobile or landline phone.  She further stated that her hearing aids provided "no real relief" and that she has been issued a remote control that transmits audio signals wirelessly to the hearing aids.  The Veteran indicated that the remote control "supports me and minimizes disruption to others because of the high volume/loudness when not using it, but my medical issue has not been satisfactorily resolved with hearing aids and the remote device."

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular criteria for the service-connected bilateral hearing loss are inadequate. 

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994). 

The Veteran's struggle to comprehend verbal conversations and her difficulty hearing the television are factors contemplated in the regulations and rating criteria as defined.  In this regard, the rating criteria for this disability focuses on hearing sensitivity and speech discrimination abilities.  Moreover, such criteria provide for higher ratings based on increased severity of such symptomatology.  Although she has complained about her hearing aids, the Veteran is able to hear conversations when using the wireless hearing device.  See May 2009 VA Treatment Record; April 2012 Statement.  As such, it appears that the disability rating presently assigned to the Veteran's hearing loss disability reasonably contemplates her disability level and impairment in earning capacity.  In short, her hearing difficulty-loss of acuity-is specifically addressed by the rating criteria.  Thus, the second prong of Thun need not be addressed as her diminished hearing is in fact contemplated in the rating criteria.

Moreover, assuming arguendo, that the first prong had been met, the evidence does not reflect marked interference with employment or frequent periods of hospitalization (i.e., the second prong of Thun).  While the Veteran has testified to difficulty hearing, she has not identified any specific effects on her employment.  Since discharge, she has worked as a traffic specialist, in motorcycle safety, and as a public affairs specialist.  See April 2009 VA Examination Report.  It is unclear if she is currently employed.  In any event, there is no competent credible evidence of record that the Veteran has missed work, been reprimanded, been demoted, been passed over for promotion, or any other situation that would be indicative of "marked interference" with employment.  Nor does the Veteran contend that she is employed in a position where she is not permitted to wear hearing aids.

Based on the foregoing, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Given that referral is not warranted, the underlying claim for a higher rating based extraschedular consideration is denied.


ORDER

Entitlement to an extraschedular rating for bilateral hearing loss is denied.


REMAND

In November 2013, the Board remanded the hepatitis C rating issue so that (1) a notice letter pertaining to entitlement to a total disability rating based on individual unemployability (TDIU) could be sent, and (2) a VA examination could be scheduled to determine the current severity of the Veteran's hepatitis C.  Unfortunately, this has not yet been done.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a Veterans Claims Assistance Act of 2000 letter pertaining to the issue of entitlement to a total rating based on individual unemployability (TDIU).  The Veteran and her representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2. Thereafter, schedule the Veteran for a VA examination.  The claims file, to include a copy of this remand, must be made available to the examiner.  The examiner must consider the effect of the Veteran's service-connected hepatitis on her ability to work.  Report of the examination must include discussion of the Veteran's documented medical history and assertions.  In addition, the examiner must elicit from the Veteran and record for evaluation purposes a full work and education history.  Following examination of the Veteran and review of the claims file, the examiner must offer an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's service-connected hepatitis C precludes her from securing or following substantially gainful employment, without consideration of her age or any nonservice-connected medical problems, and taking into account her educational and occupational background.

Findings should also be made sufficient to apply the rating criteria for hepatitis C.  A full and complete rationale for all opinions expressed must be provided.

3. After undertaking any other development deemed appropriate, readjudicate the issue of entitlement to a higher rating since January 9, 2013, including the question of entitlement to TDIU based on the disabling effects of hepatitis C.  If a sought-after benefit remains denied, furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


